Citation Nr: 1040040	
Decision Date: 10/26/10    Archive Date: 11/01/10

DOCKET NO.  05-20 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in San 
Juan, the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to a total rating for compensation purposes based on 
individual unemployability (TDIU).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The Veteran had active service from June 1978 to June 1981.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 decision by the RO which denied the 
Veteran's claim for TDIU.  


FINDINGS OF FACT

1.  The Veteran's only service-connected disability, lumbar 
myositis with degenerative disc disease and radiculopathy is 
rated 60 percent disabling.  

2.  The Veteran has a Bachelor of Arts and Juris Doctorate 
degrees, and has occupational experience as a truck driver and 
police officer; he reportedly last worked in December 1989.  

3.  The Veteran's service-connected disability is not shown to 
preclude him from securing and following substantially gainful 
employment.  


CONCLUSION OF LAW

The criteria for a total disability rating based on individual 
unemployability due to service-connected disability have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.321, 3.340, 3.341, 4.3, 4.16 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 C.F.R. 
§ 3.159 (2010); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Such notice must advise that a disability 
rating and an effective date for the award of benefits will be 
assigned if there is a favorable disposition of the claim.  Id; 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  

Prior to initial adjudication of the Veteran's claim for TDIU, a 
letter dated in January 2004, fully satisfied the duty to notify 
provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

With respect to the duty to assist in this case, the Veteran's 
service treatment records and all VA medical reports have been 
obtained and associated with the claims file.  The Veteran was 
examined by VA three times during the pendency of this appeal and 
was scheduled for a personal hearing, but failed to keep the 
appointment and did not request to be rescheduled.  Based on a 
review of the claims file, the Board finds that there is no 
indication in the record that any additional evidence relevant to 
the issue to be decided herein is available and not part of the 
claims file.  

TDIU

Under the applicable criteria, total disability ratings for 
compensation based upon individual unemployability may be 
assigned where the schedular rating is less than total, when it 
is found that the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single service-
connected disability ratable at 60 percent or more, or as a 
result of two or more disabilities, provided at least one 
disability is ratable at 40 percent or more and there is 
sufficient additional service-connected disability to bring the 
combined rating to 70 percent or more.  It is provided further 
that the existence or degree of nonservice-connected disabilities 
or previous unemployability status will be disregarded where the 
percentages referred to in this paragraph for the service-
connected disability or disabilities are met and in the judgment 
of the rating agency such service-connected disabilities render 
the veteran unemployable.  Marginal employment shall not be 
considered substantially gainful employment.  38 C.F.R. §§ 3.340, 
3.341, 4.16(a) (2010).  

However, even when the percentage requirements are not met, 
entitlement to a total rating, on an extraschedular basis, may 
nonetheless be granted, in exceptional cases, when the veteran is 
unable to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities.  38 C.F.R. §§ 3.321(b), 
4.16(b) (2010).  

In this case, the Veteran's only service-connected disability, 
lumbar myositis, is rated 60 percent disabling and satisfies one 
element of the schedular criteria for a total disability rating 
based on individual unemployability.  However, the evidence must 
also show that the Veteran is, in fact, unable to secure or 
follow a substantially gainful occupation as a result of the 
single service-connected disability.  In this regard, the Board 
finds that the preponderance of the medical evidence and opinions 
of record show that his service-connected disability does not 
result in his unemployability.  

The evidence shows that the Veteran previously worked as a truck 
driver and a police officer, and reportedly stopped working in 
December 1989.  After leaving his job as a police detective, the 
Veteran obtained a Bachelor of Arts degree in 1997, and a Juris 
Doctorate degree in 2002.  Although the Veteran indicated that he 
did not sit for the bar examination and does not work as a 
lawyer, he reported that he was working as a lawyer and visited 
inmates in jail when seen by VA in May 2003.  In any event, while 
the Veteran may be precluded from working physically demanding 
type employment due to his back disability, such as a truck 
driver or police officer, his college education and post graduate 
degree would certainly qualify him for employment in a sedentary 
position.  

In this regard, the Veteran was examined by VA three times during 
the pendency of this appeal (February and July 2005, and February 
2010) to determine the severity of his low back disability and 
how it impacted on his employability.  While the Veteran was 
shown to have significant limitation of motion of the lumbosacral 
spine with recurring spasm, the reports showed normal muscle tone 
and strength in the lower extremities, and no evidence of any 
bowel or bladder incontinence.  On the most recent examination in 
February 2010, the Veteran's gait was normal and there was no 
evidence of listing, muscle atrophy, or guarding.  Although ankle 
and knee jerk was absent, motor examination and sensation was 
entirely normal, and EMG/NCV testing showed no evidence of 
radiculopathy in the lower extremities.  Moreover, the VA 
examiner's who evaluated the Veteran indicated that although he 
was precluded from working in a physically demanding job due to 
his low back disability, employment in administrative type jobs 
was still feasible.  

While the Veteran reported that the major functional impairment 
from his low back disability was his inability to go out of his 
house and to play or walk with his children, the evidence showed 
that he is able to walk more than a quarter of a mile, but less 
than a mile, and can drive his automobile for up to an hour 
without any difficulty.  (See February 2005 VA examination).  

In addition, the evidence shows that the Veteran has several 
nonservice-connected disabilities, including bipolar disorder, 
and chronic neck, gastrointestinal, and bilateral shoulder 
problems which impact significantly on his physical activities 
and his ability to maintain substantially gainful employment.  
However, there is no objective or competent evidence which shows 
that his service-connected low back disability, alone, renders 
him unemployable.  

For the reasons discussed above, the Board finds that the 
evidence does not present any unusual factors that might serve as 
a predicate for a finding of unemployability due solely to the 
Veteran's service-connected low back disability.  The Veteran has 
not been hospitalized for any problems related to his low back 
disability nor does the evidence show bed rest prescribed by a 
physician.  While the objective findings on the VA examinations 
during the pendency of the appeal showed significant limitation 
of motion of the spine, the Veteran still retains some motion of 
the spine and is able to perform most of the routine functions of 
daily living, independently.  

While the Board does not dispute that the Veteran experiences 
some impairment due to his service-connected low back disability, 
the degree of impairment is adequately reflected by the 60 
percent schedular rating currently assigned.  See Van Hoose v. 
Brown, 4 Vet. App. 361 (1993).  However, the Veteran's service-
connected disability is not shown to be so severely disabling as 
to have rendered him or the average person similarly situated 
unable to secure or follow substantially gainful employment, nor 
does the evidence of record reflect that his service-connected 
disability would render him individually unable to follow any 
substantially gainful occupation.  


ORDER

Entitlement to TDIU is denied.  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


